Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seventh radiating element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0045] discloses the third radiating element as item 23; wherein the second radiating element is also 23 in paragraph [0050]. Paragraph [0052] describes the second radiating element as item 15. Appropriate correction is required.
The seventh radiating element 16 is not shown in Fig. 11, as discussed in paragraph [0060]. Appropriate correction is required.
Allowable Subject Matter
Claims 1-30 appear to comprise allowable subject matter, as claimed.
        Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Mei et al. (US 20180375220 A1) teaches antenna arrays include first and second radiating elements, which are responsive to respective first and second hybrid radio frequency (RF) signals, and a power divider circuit. The power divider circuit is configured to generate the first and second hybrid RF signals as power-reduced combinations of first and second RF input signals received at input terminals thereof. For example, the first hybrid RF signal may be generated as a combination of a 70-90 percent energy contribution of the first RF input signal with a 0.26-2.7 percent energy contribution of the second RF input signal. Similarly, the second hybrid RF signal may be generated as a 70-90 percent energy contribution of the second RF input signal with a 0.26-2.7 percent energy contribution of the first RF input signal.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844